DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.

Status of the Claims
Amendment filed 1 July 2021 is acknowledged.  Claims 1, 6, 11, and 19 have been amended.  Claims 1-3, 6, 7, 9-11, 14-17, 19, 20, 22, and 23 are pending.
Examiner notes that the status identifier for at least claim 19 is incorrect.  The status identifier for claim 19 currently reads “Previously Presented.”  It should read “Currently Amended.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6, 7, 9, 10, 19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “one of the spin hall effect electrodes.”  This limitation infers a plurality of spin hall effect electrodes; however, the claim previously recites only a single spin hall effect electrode.
Claim 19 recites the limitation, “the conductive via.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this limitation refers to the previously claimed first conductive via or second conductive via.
Claims 2, 3, 6, 7, 9, 10, 20, 22, and 23 are rejected for merely containing the flaws of the parent claim.

Response to Arguments
Applicant’s amendments to claims 6 and 11 are sufficient to overcome the objections to claims 6 and 11 made in the final rejection filed 7 May 2021.  The objections to claims 6 and 11 have been withdrawn.
Applicant’s amendments to claim 1 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claims 1-3, 6, 7, 9, and 10 pertaining to the insufficient antecedent basis for the term “the conductive lines” made in the final rejection filed 7 May 2021.  The 35 U.S.C. 112(b) rejection of claims 1-3, 6, 7, 9, and 10 pertaining to the insufficient antecedent basis for the term “the conductive lines” has been withdrawn.
Applicant failed to address the 35 U.S.C. 112(b) rejection of claims 1-3, 6, 7, 9, and 10 pertaining to the indefiniteness associated with the term “one of the spin hall effect electrodes.”  The 35 U.S.C. 112(b) rejection of claims 1-3, 6, 7, 9, and 10 pertaining to the indefiniteness associated with the term “one of the spin hall effect electrodes” is maintained as set forth in the above rejection.
Applicant’s amendments to claims 1, 11, and 19 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1-3, 6, 7, 9-11, 14-17, 19, 20, 22, and 23 made in the final rejection filed 7 may 2021.  See reasons for indicating allowable subject matter below.  The 35 U.S.C. 103 rejections of claims 1-3, 6, 7, 9-11, 14-17, 19, 20, 22, and 23 have been withdrawn.

Allowable Subject Matter
Claims 11 and 14-17 are allowed.
Claims 1-3, 6, 7, 9, 10, 19, 20, 22, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

Combinations of Takenaga et al. (US Patent Application Publication 2011/0233699), Guo (US Patent 8,962,222), Kim et al. (US Patent Application Publication 2009/0168493), Tan et al. (US Patent Application Publication 2017/0092693), Zhong et al. (US Patent Application Publication 2011/0129946), Li et al. (US Patent Application Publication 2015/0171314), and Tsujiuchi (US Patent 
Matsubara (US Patent Application Publication 2011/0241142, hereinafter Matsubara ‘142) teaches (FIG. 1) an MTJ element (100) comprising two contacts at each end (112 and 114) formed in an insulating layer (230).  However, the tunnel barrier layer (130) of Matsubara ‘142 cannot be considered analogous to a spin hall effect electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893  

/MATTHEW L REAMES/Primary Examiner, Art Unit 2896